Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
DETAILED ACTION
This Office Action is in response to a Request for Continued Examination (RCE) application received on 12/23/2021. In the RCE, applicant has amended claims 1-5, 8-12, 15-19. Claims 6-7, 13-14 and 20 remain original. No claim has been cancelled and no new claim has been added. 
For this Office Action, claims 1-20 have been received for consideration and have been examined. 
Allowable Subject Matter
	Claims 1-20 have been allowed in this application. 




Examiner’s Amendment
	Authorization for this examiner’s amendment was given in an examiner initiated interview with Mr. Michael S. Brook (Attorney of Record, Reg. No. 41,641). See attached interview summary. 
	Dependent claims 2, 9 and 16 have been amended. See attached “Attachment to Notice of Allowability” document for examiner’s amendment to claims 2, 9 and 16. 

Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance:
	In interpreting the currently amended claims in light of the specification, examiner finds the claimed invention to be patentably distinct from the following closest prior art which was found during the search and appears to be disclosing the claimed subject matter.
	Non-Patent Literature (NPL) Document Titled: 
Hyperledger Fabric: A Distributed Operating System for Permissioned Blockchains
US8069180B1		Moore
US20200043115A1	Nelson et al., 
US20200004846A1	Camenisch et al.,

NPL document described about Hyperledger Fabric in general. NPL defines about architecture of the Hyperledger Fabric Network such as Peers, Endorsers, Committer and other components of the Fabric required in the Hyperledger Fabric Network. NPL also describes about membership service provider (MSP) which maintains the identities of all nodes in the system (clients, peers, and Ordering Service Nodes) and is responsible for issuing node credentials that are used for authentication and authorization.
	Moore discloses systems and methods for automated employee resource delivery in a variety of situations that may commonly arise in modern large company settings, for example when a new employee joins a workforce, when an employee request a new resource, and when an employee changes functions such as by promotion or lateral transfer within a company. In general, employee identification data may be identified, and a subset of such data that is required for release of a particular resource may be identified. An automatic notification may be generated for the resource owner, where the automatic notification comprises the required subset of employee identification data. This approach is combined with one or more techniques for ascertaining the resources an employee will require and updating information regarding the resources employees are using.
	Nelson discloses a method involve establishing, by a blockchain network, respective identities of entities interacting with the blockchain network. Each of the respective identities can be established based on a respective certificate issued by a certificate authority on the blockchain network for a respective entity. Moreover, the respective entities can include one or more contributors, one or more verifiers, and a plurality of actors.
	Camenisch discloses a method that includes one or more of receiving a signed transaction from a blockchain member device, responsive to receiving the signed transaction, identifying a credential assigned to the blockchain member device, and the credential certifies a public key is assigned to the blockchain member device and was used to sign the signed transaction, determining whether to commit the signed transaction to a blockchain based on the credential, and responsive to determining to commit the signed transaction based on the credential, storing the signed transaction anonymously in the blockchain.
	An updated search was conducted, but found no prior art that would have either alone or in combination with other prior art references anticipated or rendered obvious the claimed invention as pertaining to claims 1, 8 and 15.
None of the prior art of record, either taken by itself or in any combination, would have
anticipated or made obvious the invention of the present application at or before the time it
was filed.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue free and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.M.A./Patent Examiner, Art Unit 2432             
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432